EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jaquelin Spong on January 20, 2022.
The application has been amended as follows: 
In the claims, amend claims 5 and 6;
5. (Currently amended) The RF filter of claim [[5]] 4, further comprising at least one MEMS switch, wherein when the MEMS switch is closed, the MEMS switch coupled the at least one resonant cavity to ground, thereby emptying stored energy from the resonant cavity.
6. (Currently amended) The RF filter of claim [[6]] 5, wherein the bank of resonant cavities contains resonant cavities that resonate in a band of between about 30 GHz and 35 GHz.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest the specific structural or functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.

571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843